PER CURIAM.
We affirm the appealed judgment, order of revocation of community control and sentences for Violation of Community Control.1 However, the judgment and revocation order erroneously reflect that Appellant admitted to the violations and entered a nolo contendere plea. The record establishes that the court held an evidentiary hearing and found Appellant guilty of violating certain terms of his community control. Therefore, we remand for entry of a corrected judgment and a corrected revocation order reflecting that Appellant was tried and found guilty of violating community control. See, e.g., Stokes v. State, 1 So.3d 1141, 1142 (Fla. 1st DCA 2009) (affirming revocation order, judgments and sentences, but remanding for entry of corrected revocation and probation orders).
*150AFFIRMED and REMANDED for entry of corrected judgment and revocation order.
WEBSTER, ROWE, and MARSTILLER, JJ, concur.

. The appeal was briefed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).